Citation Nr: 1504312	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-33 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from a period of service from May 1986 to October 1992 is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel





INTRODUCTION

The Veteran served honorably on active duty from December 1981 to May 1986.  A subsequent period of active duty from May 1986 to October 1992 has been found to be under dishonorable circumstances. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that the character of the Veteran's active service for the period from May 1986 to October 1992 was found to be dishonorable for VA compensation purposes in a March 1995 decision, which the Veteran did not appeal. Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  Thus, the issue of the character of the Veteran's service can only be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (Board must determine independently whether new and material evidence has been presented to reopen a claim as a jurisdictional matter, irrespective of decision of RO).

The claims for service connection for a back disability, a disability manifested by joint pain, a right ankle disability, a psychiatric disability, hepatitis C, tinea pedis, and for a pulmonary disability, claimed as asthma and bronchitis, to include as due to asbestos exposure are the subject of a separate decision issued simultaneously under a separate docket number.


REMAND

A March 1995 administrative decision by the RO, which a review of the claims file indicates was mailed to the Veteran, found that the character of the period of service from May 1986 to October 1992 was a bar to VA benefits.  That decision was not appealed.  A previous and final denial of a claim is subject to reopening under the provisions of 38 U.S.C.A. 5108.  D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  Thus, the issue is properly characterized as whether the Veteran has submitted new and material evidence to reopen the issue of whether the character of discharge from a period of service from May 1986 to October 1992 is a bar to VA benefits.

The appellant should be provided with notice of the reasons for the prior denial, what is required to reopen the issue on appeal and how VA determines the character of service.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dennis v. Nicholson, 21 Vet. App. 18 (2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter which informs him of how VA determines the character of discharge, the elements of new and material evidence, and the reasons for the prior final determinations of dishonorable service. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




